DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 as filed 09/03/2019 are pending.
The information disclosure statements dated 09/03/2019, 11/12/2020, and 05/25/2021 have been considered.  Signed copies are attached to this office action.
The U.S. filing date of this application is 09/03/2019.  The application claims priority to KR 10-2018-0105491 filed September 4, 2018; however, it is noted that the foreign priority date has not been perfected as there is no certified translation of the priority document currently of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. WO 2019/022458 A1 and under 35 U.S.C. 102(a)(2) as being anticipated by patent family equivalent document US 2020/0227644 A1 (note that citations used below are directed to the English language US document).  [Note:  Regarding rejection under 102(a)(1) over WO ‘458, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.]
Lee et al. sets forth an example light emitting device comprising a mixture of a first compound of H1, H2 or H3 per instant “first compound” in combination with compound E1 per instant “second compound” (see Examples 1 to 3 in Table 1 of par. 375):

    PNG
    media_image1.png
    186
    233
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    164
    167
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    190
    231
    media_image3.png
    Greyscale

(see par. 234, 237, and 240)

    PNG
    media_image4.png
    157
    271
    media_image4.png
    Greyscale

(see par. 324).
	Regarding claims 11-14, the mixture is part of a layer of a device and a phosphorescent dopant is also in the light emitting layer (see par. 371-372, Table 1 Ex. 1 to 3 at par. 375).
All recited structural features claimed are within the device examples 1 to 3 and the Lee et al. examples anticipate claims 1, 2, 4-9, 11-14, and 16.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO 2019/022458 A1 or patent family equivalent document US 2020/0227644 A1 (note that citations used below are directed to the English language US document).
Lee et al. teaches organic light emitting diodes comprising a light emitting layer comprises a compound of Formula A and a compound of Formula D (see par. 11-48):
CHEMICAL FORMULA A:

    PNG
    media_image5.png
    111
    467
    media_image5.png
    Greyscale

where HAr1 is Formula 1 (see par. 16)

    PNG
    media_image6.png
    307
    469
    media_image6.png
    Greyscale


CHEMICAL FORMULA D: 
(see par. 21-48)

    PNG
    media_image7.png
    95
    773
    media_image7.png
    Greyscale
.
	Regarding the “composition” of instant claim 1, the Lee Compound A and Compound D are used in combination (see claim 13 on page 205).  The defined Compound A reads upon instant “first” compounds of Formula 1 & 2 limitations and the defined Compound D reads upon instant “second” compounds within instant Formula 3 limitations.   
	Further regarding instant “first” Formula 1 & 2 compounds of instant claims 1-3 and 10, as noted above, Compound A is taught and the HAr1 is of Formula 1 (see par. 11-20).  In the HAr1 group, X and Y may be the same of different and may include O, S, or CR13R14 (see par. 18) and any one of R1 to R12 in Structural formula 1 is a single bond connected to the linker L1 in Chemical Formula A (see par. 21).  Variables Ar1 and Ar2 are discussed in par. 13.  Linking groups are discussed in par. 14.  Specific examples of Compound A are shown in par. 128, but the disclosure of Compound A derivatives is not limited to only these examples as a reference is relevant for all that the reference fairly teaches (i.e., Compound A formula as fully defined).
	Further regarding instant “second” Formula 3 compounds of instant claims 4-10, Compound D is taught, which may include a triphenylene group and a triazine group (see par. 21-48).  At least the following Chemical Formula E1 is taught as an example Formula D compound (see par. 129, 324):

    PNG
    media_image4.png
    157
    271
    media_image4.png
    Greyscale
.
Regarding claims 11-16, devices are formed using the combination of Compound A and D derivatives together with a light emitting dopant (see par. 131-135).  Further regarding claim 15, the light emitting layer may emit red light (see par. 217).  Per instant claim 14, the dopant used may be a phosphorescent dopant (see par. 217).  Per instant claim 16, display devices are taught including OLEDs (see par. 2).
	While Lee et al. does not exemplify all combinations of Compound A and Compound D within the instant formulas 1 & 2 and 3, Lee et al. Compound A and Compound D for a light emitting layer mixture are clearly defined to encompass compounds the same as compounds claimed.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare material defined in the reference and to have formed compounds as discussed above, which also meet the limitations of the instant claims.  One would expect to achieve an operational device comprising defined compounds within the disclosure of Lee et al. with a predictable result and a reasonable expectation of success.





Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2015/0349268 A1) in view of Ryu et al. (US 2015/0280136 A1).
Zeng et al. teaches triphenylene and triazine containing compounds for organic electroluminescent devices (see abstract).  More specifically, the compounds are of a formula 1 (see Zeng par. 17-27) per instant claims 1 and 4-10:

    PNG
    media_image8.png
    210
    252
    media_image8.png
    Greyscale
(see Zeng par. 27).
Specific compounds are shown in Zeng par. 90 such as compound 5:

    PNG
    media_image9.png
    174
    271
    media_image9.png
    Greyscale
.
The emissive layer of the device may include the Formula 1 compound (see Zeng par. 92) per an instant “second compound”.  Specifically, formulations of a combination of materials are described (see Zeng par. 104-105). The device may further comprise a phosphorescent emissive dopant (see Zeng par. 94) and a host of a derivative of a dibenzothiophene or a dibenzofuran may be included (see Zeng par. 103).  Additionally, Zeng teaches the further material may have a hole transport property (see Zeng par. 104).  It is not seen where Zeng et al. teaches a specific dibenzothiophene or dibenzofuran-based derivative and/or a material having a hole transport material as a further host and/or further light emitting layer material, which is the same as an instant Formula 1 & 2 “first compound” (per instant claims 1-3 and 10).  In analogous art, Ryu et al. teaches hole transporting compounds (see Ryu par. 92-94) such as C-5 and C-7 (see Ryu page 38) per an instant “first compound” that “may improve hole and/or electron transport capability and luminous efficiency” (see Ryu par. 92):

    PNG
    media_image10.png
    241
    301
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    254
    290
    media_image11.png
    Greyscale
.
It would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device according to Zeng and to have included a combination of a Zeng formula 1 compound in combination with a further material as described from compounds such as C-5 or C-7 taught by Ryu et al., because one would expect the Ryu et al. compounds to be useful in providing a hole transport capability to the combined materials of a Zeng light emitting layer.  One would expect to achieve an operational device comprising the materials as described in the art with a predictable result and a reasonable expectation of success.  The combination is one of known materials taught for a known purpose.  
	Regarding claims 11 and 15, the light emitting dopant in a Zeng device may be selected as a phosphorescent red dopant (see Zeng Table A at page 43).
	Regarding claims 12-14, the device structure is taught (see Zeng par.103-125).
	Regarding claim 16, the OLEDs may be part of a display (see Zeng par. 4-6).

Conclusion
Comment on experimental evidence in Instant Table 2 at par. [00321] of the instant disclosure as filed:
The presented data is not commensurate in scope with the scope of the presently claimed subject matter.  None of the claims are limited to only the very specific first and second host species tested in instant Example 1 to 15.  Furthermore, none of the instant claims are limited to a specific ratio of the first to second compounds.  Also, the examples are directed to specifically layered device structures whereas many of the claims are directed to only a composition or to a broadly described device structure.  The examples do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011). Additionally, the Comparative Example 1 and 2 are not commensurate in scope with the prior art that is discussed in this office action.  The prior art does not require or limit host material to comparative first host V-1 or V-2 material.  There is no sufficient or persuasive evidence provided in the instant specification or in the current record (see at least MPEP 716.02 and MPEP 2131.04) to obviate the prior art rejections set forth in this office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Chen et al., J. Mater. Chem., (2012), Vol. 22, pages 5164-5170 discusses a benefit of using two host materials versus a single host in an organic light emitting device (see at least Table 1 on page 5168).  The reference is considered relevant to the state of the art.
EP 3133666 A1 teaches compounds for an EL device similar to compounds as claimed; however, the compounds are used in separate layers of a device structure in contrast to using the compounds in mixture (see par. 21 and abstract). The reference is considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786